Case 20-10850-mdc                Doc 75        Filed 12/28/20 Entered 12/29/20 07:42:00                             Desc Main
                                               Document Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                            :
In Re:                                                      :          Chapter 13
                                                            :
          JAMES C. SOMMAR                                   :
          CHRISTINE M. SOMMAR                               :          Case No. 20-10850 (MDC)
                                                            :
                              Debtors                       :
                                                            :

                                                STIPULATED ORDER

          This stipulated order (the “Stipulated Order”) is made this 4th day of December,

2020, by and among James C. Sommar and Christine M. Sommar (“Debtors”) and the

Edward G. Murphy Profit Sharing and Retirement Plan 1 (“Plan”), Edward G. Murphy, III,

and the Estate of Jeanne E. Murphy, Deceased 2 (“Estate”)(collectively “Parties”),

through their respective counsel, as follows:


          WHEREAS, the Debtors filed a voluntary petition under Chapter 13 of the United

States Bankruptcy Code on February 12, 2020, which initiated this bankruptcy

proceeding; and


          WHEREAS, on April 20, 2020, the Plan filed a general unsecured Proof of Claim

alleging an amount due of $126,873.67. See Proof of Claim filed as Claim Number 13,

attached as Exhibit “A”; and




1
  Also known as the E.G. Murphy, III, Inc. Profit Sharing & Retirement Plan, the Edward G. Murphy III Profit Sharing and Retirement
Plan, the Edward G. Murphy III Inc. Profit Sharing and Retirement Plan.
2
  Incorrectly referenced as the Estate of Jeanne C. Murphy, Deceased in the Montgomery County Court of Common Pleas (2015-
33145) May 29, 2019 Order on Summary Judgment attached as Exhibit “J” to the Debtors’ Objection to the Plan’s Proof of Claim.
Case 20-10850-mdc      Doc 75      Filed 12/28/20 Entered 12/29/20 07:42:00      Desc Main
                                   Document Page 2 of 6



       WHEREAS, on April 20, 2020, the Estate filed a general unsecured Proof of

Claim alleging an amount due of $52,343.33. See Proof of Claim filed as Claim Number

12, attached as Exhibit “B”; and


       WHEREAS, on May 1, 2020, the Plan and the Estate filed an Objection to the

Debtors’ proposed Chapter 13 Plan; and


       WHEREAS, on June 1, 2020, the Debtors filed an Objection to the Plan’s Proof

of Claim. See Objection to Proof of Claim, attached as Exhibit “C”; and


       WHEREAS, the Parties to this Stipulated Order recognize the cost,

inconvenience and uncertainty associated with pursuing their claims and objections and

instead desire to settle their disputes on the terms and conditions set forth in this

Stipulated Order;


       NOW, THEREFORE, with the foregoing background deemed incorporated herein

by reference as if set forth at length, the Parties hereto, intending to be legally bound by

this Stipulated Order, and in consideration of the mutual covenants and terms contained

herein, the receipt and sufficiency of which are hereby acknowledged, agree as follows:


       1.     The Estate’s and the Plan’s Proofs of Claims shall be allowed as filed

pursuant to the remaining terms of this Order.

       2.     The Debtors’ confirmed Chapter 13 plan shall include the following terms

as they have been incorporated into the Debtors’ proposed amended plan filed

contemporaneously herewith, incorporated herein and attached hereto as Exhibit “D”:




                                            2
Case 20-10850-mdc      Doc 75   Filed 12/28/20 Entered 12/29/20 07:42:00         Desc Main
                                Document Page 3 of 6



               (a)   Part 5 General Unsecured Claims shall receive a distribution of no

less than $170,000.00;

               (b)   Funding for the Debtors’ Chapter 13 plan shall derive in part from

the sale of their real estate interests in 210 S. Broad Street, Lansdale, PA 19446 and 20

Lincoln Ave. (Front), Lansdale, PA 19446 and the liquidation of their interest in the

Sommar Tracy and Sommar Real Estate Partnership. On or before November 30,

2021, the Debtors will sell their real property interest in either 210 S. Broad Street or 20

Lincoln Avenue (Front); on or before November 30, 2022, the Debtors will sell their real

property interest in the remaining property of the two. On or before February 15, 2023,

the Debtors will liquidate their interest in the Sommar Tracy and Sommar Real Estate

Partnership;

               (c)   The Debtors’ failure to close on the sale of the real estate as

enumerated in the above paragraph shall be grounds to allow the Plan, the Estate, the

Trustee or any party in interest to motion for relief from the automatic stay provisions of

11 U.S.C. Section 362 or dismiss as may be appropriate;

               (d)   Regarding the real estate to be sold pursuant to paragraph (b), the

Debtors (i) shall remain current with all real estate tax obligations which become due

post-petition and (ii) shall be permitted to pay the Montgomery County Tax Claim

Bureau’s claims (Claims 7, 8 and 9 in this matter) inclusive of accrued post-petition

interest at closing from sale proceeds;

               (e)   Debtors may amend their plan or motion to modify their plan as

may be appropriate but may not materially alter the terms of their plan so as to be

inconsistent with the terms of this Order and proposed plan attached as Exhibit “D”.



                                           3
Case 20-10850-mdc      Doc 75   Filed 12/28/20 Entered 12/29/20 07:42:00     Desc Main
                                Document Page 4 of 6



       3.     Upon the expiration of fourteen (14) days after the entry of an order for

relief, an order converting to a Chapter 7 proceeding or an order dismissing the

captioned proceeding, the Plan and the Estate shall enter judgment by consent against

the Debtor and/or Co-Debtor as may be appropriate in the Court of Common Pleas of

Montgomery County, Pennsylvania Civil Action Number 2015-33145 in the following

amounts and in the form set forth in Exhibit “E” attached:

              (a)    judgment in favor of the Estate of Jeanne E. Murphy, Deceased

and against James C. Sommar, individually, in the amount of $52,343.33 less payments

received;

              (b)    judgment in favor of the Edward G. Murphy Profit Sharing and

Retirement Plan and against James C. Sommar and Christine M. Sommar, jointly and

severally, in the amount of $61,556.67 less payments received; and

              (c)    exercise any other right or remedy available to the Plan or the

Estate consistent with these judgments in these amounts.

              (d)    The consent judgments entered consistent with this Order and as

attached as Exhibit “E” shall be the sole remedy available to the Plaintiffs in the

Montgomery County, Pennsylvania proceeding (2015-33145) thereby ceasing any and

all litigation among the Parties which were the subject of said dispute.

       4.     This Stipulated Order shall be binding upon the Parties hereto, their

respective heirs, successors, assigns, executors, administrators, trustees and legal and

personal representatives.




                                           4
Case 20-10850-mdc    Doc 75   Filed 12/28/20 Entered 12/29/20 07:42:00       Desc Main
                              Document Page 5 of 6



      5.     This Stipulated Order may be executed in any number of counterparts,

each of which shall be deemed to be an original, but all of which together shall

constitute but one and the same instrument.

      IN WITNESS WHEREOF, the Parties hereto have authorized their counsel to

execute this Stipulated Order and the Debtors as well on their own behalf have caused

this Stipulated Order to be executed this ______ day of _________________, 2020.



Dated: December 4, 2020                BY:    s/James C. Sommar
                                              James C. Sommar


Dated: December 4, 2020                BY:    s/Christine M. Sommar
                                              Christine M. Sommar


Dated: December 4, 2020                BY:    s/John A. Gagliardi
                                              John A. Gagliardi, Esquire
                                              Wetzel Gagliardi Fetter & Lavin LLC
                                              Attorneys for Debtors


Dated: December 4, 2020                BY:    s/William D. Schroeder, Jr.
                                              William D. Schroeder, Jr., Esquire
                                              Attorney for Edward G. Murphy, III,
                                              individually and as the Executor of the
                                              Estate of Jeanne C. Murphy, Deceased
                                              and as the Administrator of the Edward
                                              G. Murphy Profit Sharing and
                                              Retirement Plan


Dated: December 8, 2020                BY:    /s/LeeAne Huggins
                                              LeeAne Huggins, Esq.
                                              Chapter 13 Standing Trustee,
                                              William C. Miller
                                              No Objection - Without Prejudice to Any Trustee
                                              Rights or Remedies



                                        5
Case 20-10850-mdc   Doc 75   Filed 12/28/20 Entered 12/29/20 07:42:00   Desc Main
                             Document Page 6 of 6




                              28th DAY OF __________________,
APPROVED AND SO ORDERED THIS _____                December    2020.



                                           BY THE COURT:


                                           ________________________________
                                           Magdeline D. Coleman
                                           Chief U.S. Bankruptcy Judge




                                      6
